 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   TODD M. ALLISON
     Arizona State Bar No. 026936
 4   DAVID A. PIMSNER
     Arizona State Bar No. 007480
 5   RACHEL C. HERNANDEZ
     Arizona State Bar No. 016543
 6   DIMITRA H. SAMPSON
     Arizona State Bar No. 019133
 7   Assistant United States Attorneys
     Two Renaissance Square
 8   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 9   Telephone: 602-514-7500
     Email: Todd.Allison@usdoj.gov
10   Email: David.Pimsner@usdoj.gov
     Email: Rachel.Hernandez@usdoj.gov
11   Email: Dimitra.Sampson@usdoj.gov
     Attorneys for the United States
12
13                       IN THE UNITED STATES DISTRICT COURT
14                             FOR THE DISTRICT OF ARIZONA
15
     In the Matter of the Extradition of Ali                    No. 20-8033MJ
16   Yousif Ahmed Al-Nouri a/k/a Ali
     Youssef Ahmed Al-Nouri, Ali Ahmed,               PARTIES’ JOINT PROPOSED
17   Ali Yousif Ahmed Al Noori, Ali Yousif           PRE-EXTRADITION HEARING
     Ahmed Nouri, Ali Al-Daleme, Ali                        DEADLINES
18   Yousif Ahmed Al-Mahmadi, Ali Yousif
     Ahmed, and Ali Yousif Nouri.
19
20
21         On December 15, 2020, the parties appeared before the Court for a hearing to
22   discuss Ali Yousif Ahmed Al-Nouri’s (“Ahmed”) Motion to Continue Extradition Hearing.
23   At the hearing, the Court rescheduled Ahmed’s Extradition Hearing for May 25, 2021.
24   (Doc. 159.) That day, the Court ordered the parties to “meet and confer and file their
25   proposed expert witness and briefing deadlines by no later than 1/6/2021.” (Id.) The
26   parties have conferred and hereby jointly submit the following proposed deadlines:
27         January 18, 2021:    Ahmed’s amended notice of expert disclosure deadline
28
 1          February 8, 2021:    Government’s amended notice of rebuttal expert disclosure
 2                               deadline
 3          February 26, 2021: Parties’ pre-hearing motions deadline (other than motions in
 4                               limine)
 5          March 1, 2021:       Ahmed’s expert report(s) disclosure deadline
 6          March 29, 2021:      Government’s rebuttal expert report(s) disclosure deadline
 7          April 16, 2021:      Parties’ exhibit and witness lists deadline (including the
 8                               Parties’ exchange of exhibits to be used at the May 25, 2021,
 9                               Extradition Hearing and notice of how the Parties intend for
10                               witness to appear at the Extradition Hearing, i.e. in-person or
11                               via videoconference)
12          April 16, 2021:      Parties’ extradition brief deadline
13          April 30, 2021:      Parties’ responsive extradition brief deadline
14          April 30, 2021:      Parties’ motions in limine deadline
15          April 30, 2021:      Deadline for Parties’ objections to proposed witness
16                               appearance method, i.e. in-person or via videoconference
17   The Court’s December 15, 2020, Order directs the Parties to “include whether there are
18   any agreements as to witnesses appearing via video teleconference.” (Doc. 159.) At the
19   time of this filing, there are no specific agreements between the Parties as to specific
20   witnesses appearing via video teleconference. In an attempt to allow for a fair and efficient
21   process by which either of the Parties may propose a certain witness’s appearance via video
22   teleconference and the other Party may have an opportunity to object, the Parties have
23   included in their proposed deadlines (1) an April 16, 2021, deadline for notifying the Court
24   and the opposing party as to a witness expected to appear via video teleconference, and (2)
25   an April 30, 2021, deadline for the opposing party to object to appearance via video
26   teleconference.
27
28


                                                 -2-
 1         A proposed pre-Extradition Hearing scheduling order is attached hereto.
 2         RESPECTFULLY SUBMITTED this 6th day of January, 2021.
 3   MICHAEL BAILEY                                 JON M. SANDS
     United States Attorney                         Federal Public Defender
 4   District of Arizona                            District of Arizona
 5    s/ Todd M. Allison                             s/ Jami Johnson
     TODD M. ALLISON                                JAMI JOHNSON
 6   DAVID A. PIMSNER                               DANIEL L. KAPLAN
     RACHEL C. HERNANDEZ                            Assistant Federal Public Defenders
 7   DIMITRA H. SAMPSON
     Assistant United States Attorneys
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
 1                              CERTIFICATE OF SERVICE
           I hereby certify that on January 6, 2021, I electronically transmitted the attached
 2
     document to the Clerk’s Office using the CM/ECF System for filing documents, and sent
 3
     the attached document to the following CM/ECF registrant(s):
 4
 5   Jami Johnson
 6   Daniel Kaplan
     Counsel for Ali Yousif Ahmed Al-Nouri
 7
 8   s/ Todd M. Allison
     United States Attorney’s Office
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -4-
